PER CURIAM:
Determination of whether the taxpayer realized ordinary income on capital gains from sales of land and options for land is presented by this petition of review of the decisions of the Tax Court of the United States in these consolidated cases. The Tax Court held that petitioners’ gains were from the sale of property held primarily for sale to customers in the ordinary course of petitioners’ business and were taxable to them as ordinary income. Our review of the record, and consideration of the briefs and arguments of counsel lead us to the conclusion that the Tax Court correctly decided these consolidated cases. Upon the Tax Court’s Memorandum Findings of Fact and Opinion the decisions of the Tax Court are
Affirmed.